 



Exhibit 10.34
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (together with its attachments, the
“Agreement”) is made and entered into as of August 14, 2007, by and between
Transmeta Corporation, a Delaware corporation (together with its subsidiaries,
successors and assigns, the “Company”), and Ralph J. Harms (the “Executive”).
     WHEREAS, the Executive has been employed by the Company as its Chief
Financial Officer (“CFO”);
     WHEREAS, the Executive and the Company desire to terminate that employment
relationship as of August 31, 2007, and the Executive intends to resign his
office as CFO of the Company effective on or before August 31, 2007;
     WHEREAS, the Company believes that it is in the best interest of its
shareholders to enter into a comprehensive separation agreement and release with
the Executive:
     WHEREAS, the Executive and the Company (the “Parties”) desire to settle
fully and finally any and all differences between them, and so have negotiated
and agreed to a final settlement of their respective rights, obligations and
liabilities;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Company
hereby agree as follows:
     1. The Parties agree that the Executive’s employment relationship with the
Company is terminated effective August 31, 2007. The Executive hereby resigns as
CFO and each other office and position in the Company effective August 31, 2007,
or at such earlier date as the Company appoints a CFO as his successor.
     2. Severance Payment. The Company shall make to the Executive a final lump
sum severance payment of $41,666.67 on August 31, 2007, subject to the
Executive’s continued compliance with the terms and covenants set out in this
Agreement, following the Effective Date (as defined in Section 6.e below). The
Executive acknowledges that such $41,666.67 sum represents a gross amount before
all applicable federal, state and local withholding taxes that are required to
be deducted by the Company.
     3. Health Benefits. Pursuant to the provisions of COBRA, the Company will
continue to pay for the Executive’s present election of group health benefits
for the Executive and his dependents until he finds employment providing
comparable health benefits, or through and including October 31, 2007, whichever
occurs first.
     4. Reimbursements. The Company shall promptly reimburse the Executive for
any reasonable business expenses properly incurred by the Executive through
August 31, 2007 and duly submitted by the Executive for reimbursement. The
Company will pay to Executive all expense reimbursements, accrued vacation,
outstanding benefits, salary and

Page 1 of 8



--------------------------------------------------------------------------------



 



any similar payments, if any, owed by the Company to Executive as of the
separation date of August 31, 2007.
     5. Stock Options. With respect to the stock options granted to the
Executive by the Company, the Parties acknowledge and agree to the following:
     a. The Parties acknowledge and agree that the Company has granted to the
Executive certain options to purchase the Company’s common stock as follows:
(1) a July 2006 grant to purchase up to 750,000 shares of the Company’s common
stock at an exercise price of $1.37 per share (the “Stock Options”). The Parties
acknowledge and agree that the Stock Options are governed by the terms of the
original grant agreement.
     b. The Executive acknowledges and agrees that the Company has not issued to
him any option to purchase common stock of the Company other than the Stock
Options described above in section 5.a of this Agreement, and that he has no
other right, title or interest in or to any option or right to acquire common
stock of the Company.
     6. Mutual Releases.
     a. Release by the Company. In consideration of the Executive entering into
this Agreement, to the fullest extent permitted by law, the Company, on behalf
of itself and its subsidiaries, successors and assigns (collectively, the
“Releasing Company Parties”), knowingly and voluntarily releases and discharges
the Executive, and each of the Executive’s heirs, family members, executors,
administrators and attorneys, and any successor or assign of any of the
foregoing (collectively, the “Released Executive Parties”), from any claim,
charge, action or cause of action that any of the Releasing Company Parties may
have against any of the Released Executive Parties, whether known or unknown,
from the beginning of time through the Effective Date based upon any act, fact,
omission, matter, cause or thing whatsoever, whether or not related to or
arising out of the Executive’s employment with the Company or the termination
thereof. Notwithstanding the foregoing, this release shall not extend to or
discharge (i) the Company’s right to enforce the terms and conditions of this
Agreement, or (ii) any rights or claims that might arise after the Effective
Date, or (iii) the Company’s right to enforce the terms and conditions of the
Proprietary Information Agreement, or (iv) the Company’s right to enforce the
terms and conditions of the Indemnity Agreement, its Certificate of
Incorporation or its Bylaws, or (v) the Company’s right to collect any
applicable federal, state or local withholding taxes that are required to be
deducted by the Company for any reason, all of which rights and claims shall be
preserved, or (vi) the Company’s rights to enforce the terms and conditions of
each agreement and plan governing the issuance of the Stock Options referenced
in Section 5.a, as well as the stock issued upon exercise of that stock option.
The Company represents and warrants that it currently knows of no basis for any
claims by it against any Released Executive Party, and that neither the Company
nor anyone acting on its behalf has filed any claim, action, suit, complaint or
proceeding against any Released Executive Party in any agency, court or other
forum or tribunal.

Page 2 of 8



--------------------------------------------------------------------------------



 



     b. Release by the Executive. In consideration of the Company entering into
this Agreement, to the fullest extent permitted by law, the Executive, on behalf
of himself and his heirs, executors, administrators, successors and assigns
(collectively, the “Releasing Executive Parties”), knowingly and voluntarily
releases and discharges the Company and its subsidiaries and affiliates, the
respective current and former officers, employees, attorneys, agents and
directors of the Company and its subsidiaries and affiliates, and any successor
or assign of any of the foregoing (collectively, the “Released Company
Parties”), from any claim, charge, action or cause of action that any of the
Releasing Executive Parties may have against any of the Released Company
Parties, whether known or unknown, from the beginning of time through the
Effective Date based upon any act, fact, omission, matter, cause or thing
whatsoever, whether or not related to or arising out of the Executive’s
employment with the Company or the termination thereof. Notwithstanding the
foregoing, this release shall not extend to or discharge any claims that
Executive may not release as a matter of law, including but not limited to any
rights to or claims for indemnification or contribution, including associated
expenses and attorneys fees and the advancement of either of the foregoing, that
Executive currently has or may in the future have under any of the following:
the Certificate of Incorporation or By-Laws of the Company, under any applicable
insurance policy, under that certain Indemnity Agreement effective as of
July 25, 2006 between Executive and the Company (the “Indemnity Agreement”), or
under any other provision or principle of law, or otherwise. In addition, this
release shall not extend to or discharge (i) the Executive’s right to enforce
the terms and conditions of this Agreement, or (ii) any rights or claims that
might arise after the Effective Date, or (iii) the Executive’s right to enforce
the terms and conditions of the Indemnity Agreement or Executive’s right for
indemnity under the Company’s Certificate of Incorporation or Bylaws, or under
any state law, all of which rights and claims shall be preserved, or (iv) the
Executive’s right to enforce the terms and conditions of each agreement and plan
governing the issuance of each stock option referenced in Section 5.a, as well
as the stock issued upon exercise of that stock option. Nothing in this
Section 6.b shall prohibit Executive from filing a charge or complaint with a
government agency such as but not limited to the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, the
California Department of Fair Employment and Housing, or other applicable
agency. The Executive represents and warrants that he currently knows of no
basis for any claims by him against any Released Company Party, and that neither
he nor anyone acting on his behalf has filed any claim, action, suit, complaint
or proceeding against any Released Company Party in any agency, court or other
forum or tribunal.
     c. The releases and discharges provided in subsections 6.a and 6.b above
include, but are not limited to, any rights or claims under United States
federal, state or local law for wrongful or abusive discharge, or for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, including rights or claims under the
Age Discrimination in Employment Act of 1967 (“ADEA”). The Executive and the
Company each expressly waives any right or benefit that otherwise would be
available to them, respectively, pursuant to section 1542 of the Civil Code of
the State of California, which statute provides as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time

Page 3 of 8



--------------------------------------------------------------------------------



 



of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”
     d. It is understood and agreed that this Agreement represents a compromise
settlement of a disputed claim or claims, and that neither this Agreement itself
nor the furnishing of the consideration for this Agreement shall be deemed or
construed as an admission of liability or wrongdoing of any kind by the Company.
     e. The Executive affirms that he has been advised by the Company to consult
with an attorney of his choice concerning the terms and conditions set forth
herein; that he has availed himself of that right; that he has been given at
least twenty-one (21) days within which to consider this release and its
consequences; that he has seven (7) days after signing this Agreement to revoke
and cancel this Agreement by written notice to the Company; and that this
Agreement shall not become effective or enforceable until the eighth day
following its execution (the “Effective Date”).
     7. Cooperation. For the one-year period commencing on August 31, 2007, the
Executive hereby agrees to assist the Company, upon reasonable request by the
Company, and subject to reasonable accommodation of the Executive’s personal and
business schedule, in connection with any pending or future dispute, litigation,
arbitration or similar proceeding or investigation (“Dispute”) or any regulatory
request or filing involving the Company, any of its directors, or any of the
directors of any of its subsidiaries, provided that such Dispute or regulatory
request or filing related to a matter of which he had knowledge or for which he
was responsible prior to August 31, 2007, and that such request for assistance
is neither unduly burdensome nor unreasonable. The Company shall promptly
reimburse the Executive for, or promptly advance to the Executive, all costs and
expenses reasonably incurred by the Executive in connection with rendering
assistance to the Company in connection with any such Dispute or regulatory
request or filing, including without limitation reasonable fees and
disbursements of separate counsel for the Executive if the Executive reasonably
determines that the matter is of a nature which indicates that he should have
separate representation. Such expenses shall be reimbursed or advanced promptly
after the Executive’s submission to the Company of statements in such reasonable
detail as the Company may require. Time devoted by the Executive to assisting
the Company pursuant to this Section 7 shall not be required to exceed 20 hours
in any month.
     8. Publicity and Non-Disparagement.
     a. Unless and until the Company publicly discloses this Agreement, the
Executive shall neither discuss any aspect of the terms of this Agreement with,
nor disclose all or any portion of this Agreement to, any person or
organization. Notwithstanding anything elsewhere to the contrary, the Executive
may in any event discuss this Agreement with, and disclose all or any portion of
this Agreement to, his spouse and his legal, tax and financial advisors.

Page 4 of 8



--------------------------------------------------------------------------------



 



     b. The Executive agrees that he shall not intentionally make any public
statement to third parties, the public, the press or the media, or any
administrative agency that is intended to disparage the Company or to cause
injury to the Company or any of its officers, directors, or employees. The
Company agrees that it shall use its reasonable best efforts to cause its
officers and directors not knowingly to make any public statement to third
parties, the public, the press or the media, or any administrative agency
intending to disparage the Executive.
     c. Notwithstanding the foregoing, nothing in this Section 8 shall prevent
any person from responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statements, provided, in the case of the Executive, that, prior to making
any such responses or statements, he has informed the Company of their substance
and tenor reasonably in advance and discussed his intended course of action with
the Company. Further, nothing in this Section 8 shall prohibit the Executive
from providing truthful information in response to a proper subpoena or other
legal process.
     9. Confidentiality and Protection of Proprietary Information.
     a. The Executive hereby reaffirms his obligations pursuant to that certain
Agreement Regarding Proprietary Information and Inventions, effective as of
July 25, 2006, between the Executive and the Company (the “Proprietary
Information Agreement”), to which agreement the Executive acknowledges that he
is bound; provided, however, that the provisions of Section 10 of this Agreement
(“Non-Solicitation”) shall supersede the provisions of paragraph 10.b of the
Proprietary Information Agreement.
     b. The Executive hereby agrees and covenants that he shall return or cause
to be returned to the General Counsel of the Company any and all property of the
Company of any kind or description whatsoever which on the Effective Date is in
his possession or under his control (including, but not limited to, any
Proprietary Information, as defined in the Proprietary Information Agreement, in
written or other tangible form) and shall not retain any copies, duplicates,
reproductions or excerpts thereof, except as otherwise provided hereunder. The
Executive represents and warrants to the Company that he has returned to the
Company all property or data of the Company of any type whatsoever, including
but not limited to any planning data, personnel data, historical or projected
financial data, compensation data, computer software and any and all documents
in hardcopy or electronic format, that has been in his possession or control.
Anything to the contrary notwithstanding, nothing in this Section 9 shall
prevent the Executive from retaining papers and other materials of a personal
nature, including personal diaries and Rolodexes, information showing his
compensation or relating to reimbursement of his expenses, information that he
reasonably believes may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment with the Company.
     c. For the one-year period commencing on August 31, 2007, the Executive
shall not manage, operate, control or materially participate in the management,
operation or control of any other company in any position or role that would
reasonably be expected

Page 5 of 8



--------------------------------------------------------------------------------



 



to put him in material breach of his obligations to the Company pursuant to the
Proprietary Information Agreement. The Executive warrants and represents that,
as of the Effective Date, he is in compliance with this Section 9.c.
     d. Notwithstanding the foregoing, the provisions of this Section 9 shall
not apply (i) to any disclosure or use of Proprietary Information in connection
with providing services or assistance pursuant to Section 7, (ii) to any
disclosure that may be required by law or by any court, arbitrator, or
administrative or legislative body with apparent jurisdiction to order the
Executive to disclose or provide any such Proprietary Information, (iii) to any
disclosure of Proprietary Information reasonably required to enforce the terms
of this Agreement, or (iv) to any Proprietary Information that becomes generally
known to the public other than as a result of any violation of this Agreement by
the Executive.
     10. Non-Solicitation. For the one-year period commencing on August 31,
2007, the Executive shall not, directly or indirectly, without the prior written
consent of the Company, knowingly solicit, induce, or attempt to induce, either
for himself or on behalf of any company or business organization in which he
serves as an officer, employee, partner, director, or consultant, any employee
or consultant of the Company to terminate his, her or its employment or
consulting relationship with the Company, whether for employment or to consult
with a third party or otherwise. Anything to the contrary notwithstanding, the
Company agrees that this Section 10 does not prohibit the Executive from
(i) responding in any manner to an unsolicited request from any present or
former employee of the Company for advice or information on employment matters,
or (ii) responding to an unsolicited request for any employment reference for
any present or former employee of the Company, by providing a reference setting
out his personal views about such present or former employee.
     11. Indemnification. Notwithstanding anything in this Agreement to the
contrary, the Company and Executive agree that the Indemnity Agreement, and the
parties’ respective obligations thereunder, shall remain in full force and
effect.
     12. Notice. Any notice, request, or other communication given in connection
with this Agreement shall be in writing and shall be deemed to have been given
(i) when delivered personally to the recipient or (ii) provided that a written
acknowledgement of receipt is obtained, three days after being sent by prepaid
certified or registered mail, or two days after being sent by a nationally
recognized overnight courier, to the address specified below for the recipient
(or to such other address as the recipient shall have specified by ten days’
advance written notice given in accordance with this Section 12). Such
communication should be addressed to the Executive at his principal residence
and to the Company at its corporate headquarters to the attention of the General
Counsel.
     13. Entire Agreement. Except as expressly set forth herein, this Agreement
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations, and undertakings, whether written or oral, between the parties
with respect thereto. This

Page 6 of 8



--------------------------------------------------------------------------------



 



Agreement may be modified only by a written document signed by the Executive and
a duly authorized officer of the Company. Any waiver by any person of any
provision of this Agreement shall be effective only if in writing and signed by
the person against whom enforcement of the waiver is sought. For any waiver or
modification to be effective, it must specifically refer to this Agreement and
to the terms or provisions being modified or waived. No waiver of any provision
of this Agreement shall be effective as to any other provision of this Agreement
except to the extent specifically provided in an effective written waiver.
     14. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law. Specifically, should a court, arbitrator or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the Parties that the general release and the waiver of unknown claims herein
shall otherwise remain effective to release any and all other claims.
     15. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California.
     16. Headings. The headings of the Sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

Page 7 of 8



--------------------------------------------------------------------------------



 



     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Signatures delivered by
facsimile shall be effective for all purposes.
     IN WITNESS WHEREOF, the Parties have executed this Agreement.
PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND RELEASE INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.

                      THE EXECUTIVE: Ralph J. Harms    
 
                    Executed this 14th day of August, 2007.    
 
                        /S/ RALPH J. HARMS                            Ralph J.
Harms    
 
                    THE COMPANY: Transmeta Corporation    
 
                    Executed this 14th day of August, 2007.    
 
                    Transmeta Corporation    
 
                    By:   /S/ JOHN O’HARA HORSLEY                  John O’Hara
Horsley                  Executive Vice President,                  General
Counsel & Secretary    
 
                    Address:   2540 Mission College Blvd.    
 
          Santa Clara, CA 95054    
 
          Telephone: 408-919-3000    

Page 8 of 8